Baldwin, J. delivered the opinion of the Court
Cope, J. and Field, C. J. concurring.
*79This was an action for damages brought against defendants, one of whom was Sheriff, for levying on certain fruit trees shipped by plaintiff to one Webster, and landed to his order on the wharf at Stockton. It was claimed by the plaintiff that these trees were sent to Webster, who had not paid for them, and that they were not subject to his debts for want of delivery.
But two instructions offered at the instance of the plaintiff were refused and excepted to. Both are abstract propositions, and not strictly correct as offered. 1. We see no evidence in respect to the insolvency of Webster, and the proposition is too broadly asserted, if there was any proof upon which it could rest. 2. The other (the 4th) is in these words: “ That a delivery at the wharf is not sufficient, unless notice be previously given to the vendee of their arrival, and that sufficient time be allowed to enable him to receive and remove them.” If the goods bargained for were put out on the wharf marked for Webster, and with the intention of Webster’s taking them, and if this were done by his order, this would be sufficient to vest the property in Webster, especially if Webster was willing to consider this a good delivery. But where a party asks an abstract proposition, he must take the risk of its being correct in all its parts. We see no predicate laid in the testimony for the application of the doctrine of stoppage in transitu, or that the plaintiff claimed the right to stop the goods.
There is nothing in the point as to the juror.
Judgment affirmed.